El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
La Corte de Distrito de Humacao sentenció al apelante por el delito de abandono de menores, consistente en que “degal, voluntaria y maliciosamente y con la intención de perjudicar a la vida de su bija Mérida Pérez, de seis años de edad, tenida con la. denunciante, la abandonó y sin excusa legal dejó de cumplir con las obligaciones que la ley le impone de proveerle de su indispensable alimento, vestuario, asisten-cia médica y protección. ’ ’
Apeló el acusado para ante este tribunal señalando los siguientes errores que sostiene fueron cometidos por la corte inferior:
“Primero: La corte cometió error por infracción del artículo 263 del Código Penal vigente.
“Segundo: La corte cometió error por infracción del artículo 125 del Código Civil, edición de 1930.
“Tercero: La corte cometió error por infracción de los artículos 249 y 250 del Código Civil.
“Cuarto: La corte cometió error toda vez que la prueba presen-tada no es suficiente para sostener la sentencia.”
*140Eli cuanto a los tres primeros señalamientos de error, basta referirnos a los casos de Pueblo v. Bohena, 52 D.P.R. 313 y Pueblo v. Lópes, 54 D.P.R. 294, en el último de los cuales se dijo:
“No liay duda de que la palabra reconocidos usada por el legisla-dor en relación con el hijo ilegítimo en la ley penal — artículo 263 del Código Penal ed. 1937 — lo fué por inadvertencia. Pero partiendo de la base de su existencia entendemos que significa que sólo se comete el delito cuando lo es por un padre que pudiendo deja de alimentar a hijos ilegítimos que ha tenido pública o privadamente como tales o que por ser sus hijos en realidad de verdad se hubiera visto obligado a reconocer si concurriera en ellos la condición de naturales, y dando a lo prescrito en el Código Civil — artículo 129 — una interpretación razonable, en armonía con la enmienda legislativa de la ley penal de 1931 (Ley núm 35 de 1931, pág. 353), entendemos que la sen-tencia dictada en un proceso criminal a que se refiere puede ser la qqe se dicte dentro del proceso criminal que por abandono del hijo ilegítimo se siga como se siguió en este caso.
“8i se demuestra en él fuera de duda razonable que el padre saMa que el menor era su hijo o que lo había tenido como tal y por con-siguiente como tal debía reconocerlo o lo había reconocido y que eso no obstante voluntariamente y sin excusa legal había dejado de cum-plir las obligaciones que la ley le impone de proveerle del indispensable alimento, vestuario o asistencia médica, debe ser condenado aunque no se presente el documento a que se refiere el párrafo se-gundo' o la sentencia dictada en pleito civil de que habla el párrafo primero del articulo 129 del Código Civil tantas veces citado.
“Dentro del estado actual de nuestro Derecho, la sentencia dictada en proceso criminal a que se refiere el repetido artículo no puede ser otra que la que se dicte en la causa criminal por abandono donde todos los hechos esenciales pueden quedar debidamente establecidos. La obligación del padre surge del hecho sustancial de serlo. Probado en debida forma que lo es y que siéndolo dejó de cumplir su obliga-ción en la manera que la ley penal establece, el delito debe enten-derse cometido.” (Bastardillas nuestras.)
Añora bien, ¿se probó fuera de toda duda razonable que el apelante sabía que la menor Mérida Pérez era su bija? La única prueba que se presentó sobre ese extremo consistió *141en la declaración de la madre denunciante, de la que resnlta que ella vivió con el acusado como nn año, sin poder pre-cisar cuándo empezó a vivir con él. Al preguntársele qué tiempo antes de nacer la niña vivió con el acusado, contestó:
‘ ‘ Seguramente tenía que vivir eon él. ’ ’
Insistió nuevamente el fiscal en la misma pregunta, con-testando entonces:
"Como dos o tres meses antes de nacer la niña.”
No resulta de la declaración de esta testigo que el acu-sado considerase a la niña como Rija suya ni en público ni en privado, pues el Recbo de que la Rubiera ayudado o aten-dido por dos o tres meses y luego se retirase, como declaró la denunciante, no implica necesariamente que al ayudar a la niña lo hiciera movido por su relación de padre.
No apareciendo de la prueba que al tiempo de la concep-ción de la niña el acusado viviera en concubinato con la denun-ciante, ni apareciendo tampoco que en fecba determinada comprendida dentro del período de gestación hubiesen tenido ellos relaciones sexuales, tenemos que convenir con el fiscal de este tribunal que la prueba no demuestra más allá de duda razonable la paternidad de la niña en el apelante. La decla-ración de la denunciante es perfectamente compatible con la existencia de relaciones iniciadas después de la concepción de la niña.
Existe, a nuestro juicio, el cuarto de los errores señala-dos. Procede, por consiguiente, la revocación de la sentencia apelada.
El Juez Asociado Sr. Wolf está conforme con el resul-tado.*